ORDER OF SUSPENSION UPON CONVICTION
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Admission and Discipline Rule 28, Section 10(e), files a notice of conviction and request for suspension.
This Court, being duly advised, now finds that the respondent, Harry S. Vested, Jr., plead nolo contendere to one count of grand theft vehicle, one count of unlawful driving or taking of a vehicle, and one count of non-sufficient fund check, on March 3, 1991, in Burbank (Cal.). Municipal Court, cause number GA008398. This Court further finds that, on January 26, 1994, the respondent plead nolo contendere to one count of embezzlement in Los Angeles (Cal.) Municipal Court, cause number SAO16191. This Court further finds that, pursuant to Admis.Disc.R. 23(11)(a) and (b), the respondent should be suspended from the practice of law pending further order of this Court or final determination of any resulting disciplinary proceeding.
IT IS, THEREFORE, ORDERED that Harry S. Vested, Jr. is suspended from the practice of law effective thirty (80) days from the date of this Order. Pursuant to Ad-mis.Dise.R. 23(11)(b), the respondent may, within twenty (20) days from the date of this Order, assert in writing any deficiency that establishes why the suspension should not take effect. i
The Clerk of this Court is directed to send notice of this Order by certified or registered mail to the respondent, to the Disciplinary Commission, and to all other entities pursuant to the provisions of Admis.Disc.R. 28(8)(d).
/s/ Randall T. Shepard
Randall T. Shepard Chief Justice of Indiana
All Justices concur.